Title: Enclosure: Joseph Milligan to John Barnes, 21 October 1816
From: Milligan, Joseph
To: Barnes, John


            
              Georgetown N Oct 21st 1816
            
            in answer to your Note I enclose you a page of the book which I engaged to print for Mr Jefferson I would have answered his Letter but having failed in beginning to print the book I would not write until I Could Send him an evidence that I had begun:  The enclosed is a page was set up to determine the size; next week I will send him a proof of the first Eight pages
            
              yours
              Joseph Milligan
            
          